FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-10455
                                                      14-10456
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:14-cr-00775-RCC
 v.                                                        4:14-cr-50065-RCC

MIGUEL ANGEL GUTIERREZ-
VICENTE,                                         MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

       In these consolidated appeals, Miguel Angel Gutierrez-Vicente appeals his

guilty-plea conviction and 57-month sentence for reentry after deportation, in

violation of 8 U.S.C. § 1326, and the revocation of supervised release and 6-month


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consecutive sentence imposed thereupon. Pursuant to Anders v. California, 386

U.S. 738 (1967), Gutierrez-Vicente’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Gutierrez-Vicente the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                           14-10455 & 14-10456